REDMANN, Judge.
A New Orleans police officer appeals from the affirmation by the City Civil Service Commission of his suspension and dismissal by the superintendent of police.
We conclude the commission had sufficient evidence to support its conclusions that appellant’s suspension by letter of January 20, 1974 was justified by his forgetting his duties and deeming it trivial that he had done so, and that his dismissal by letter of February 11, 1974 was justified by the combination of those same items, together with his insubordination, disrespect and arrogance towards his superior officers (upon the hearing on the suspension), as foreboding worse attitudes towards the public on the street.
Affirmed.